FILE COPY


                               ELECTRONIC RECORD




COA #       11-12-00114-CR                       OFFENSE:        19.02


            Stephen Craig Whitworth
STYLE:     v. The State of Texas                 COUNTY:         Midland

                       AFFIRMED IN PART &
                       REVERSED &
COA DISPOSITION:       REMANDED IN PART          TRIAL COURT:    441st District Court



DATE: 5/30/14                    Publish: NO     TC CASE #:      CR38839




                        IN THE COURT OF CRIMINAL APPEALS



          Stephen Craig Whitworth
style:    v. The State of Texas                       CCA#:      PD-1467-14

         APPgZ./.AA/7-ls              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:      ^////yr                                   SIGNED:                            PC:_
JUDGE:          •?M& (a^JsO^K^                        PUBLISH:                          DNP:




                                                                                        MOTION FOR
        Staffs        PBTTnON
                                                   REHEARING IN CCA IS:
FOR DISCRETIONARY REVIEW
                                                   JUDGE:
is        ttFMfh
DATE      a^I/JjO/S
                                                                             ELECTRONIC RECORD

            JUDGE